Citation Nr: 9935591	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  94-46 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wound to the right hip and buttock, currently 
evaluated 20 percent disabling.

2.  Entitlement to service connection for left foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to October 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) from Department of Veterans Affairs (VA) Waco and 
Phoenix Regional Office (RO) rating decisions which in March 
1994 denied a rating in excess of 20 percent for residuals of 
shell fragment wound to the right hip and buttock, and in 
August 1998 denied service connection for left foot 
disability. 

In June 1999, the veteran filed a claim of entitlement to 
temporary total disability rating under 38 C.F.R. § 4.30 due 
to his service-connected right foot disability requiring 
surgical treatment.  As that matter has not yet been 
adjudicated, it is not on appeal, but remains pending and is 
referred back to the RO for initial adjudication.  Kandik v. 
Brown, 9 Vet. App. 434 (1996).  Where a claim has not yet 
been addressed by the RO, it is not in appellate status, and 
the Board must refer, rather than remand, the claim.  Godfrey 
v. Brown, 7 Vet. App. 398, 409 (1995).

By a rating decision in March 1987, the Waco RO denied the 
veteran's claim of a rating in excess of 10 percent for the 
service-connected post traumatic stress disorder (PTSD).  
Timely notice of disagreement with regard to that matter was 
received by the RO in August 1987.  Although the evaluation 
of that disability was increased from 10 to 30 percent by 
rating decision in September 1987, in an increased rating 
claim, he is presumed to be seeking the maximum available 
benefit.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Nevertheless, at a September 1995 RO hearing, he indicated 
that he was satisfied with the 30 percent rating assigned his 
PTSD and did not wish to pursue a claim for increase.  Thus, 
his appeal as to the issue of an increased rating for PTSD is 
deemed to have been withdrawn.  38 C.F.R. § 20.204 (1999).

Appellate consideration of the claim of service connection 
for left foot disability is held in abeyance pending 
completion of the development requested in the remand below.


FINDING OF FACT

The veteran's service-connected residuals of shell fragment 
wound to the right hip and buttock include arthritis, mild 
muscle atrophy, painful and tender scarring, reduced right 
hip motion, pain, discomfort, and intermittent instability 
and numbness; the disability is productive of no more than 
moderate impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of shell fragment wound to the right hip and 
buttock have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.73, Diagnostic Code 
5317 (1999).

2.  The veteran's post shell fragment wound scarring in the 
right hip/buttock area warrants a separate 10 percent 
disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This finding is based on his 
assertion that disability from his service-connected 
residuals of right hip and buttock shell fragment wound has 
increased in severity.  Proscelle v. Derwinski, 1 Vet. 
App. 629 (1992); King v. Brown, 5 Vet. App. 19 (1993).  Once 
determined that a claim is well grounded, VA has a duty to 
assist in the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Pertinent clinical data have been 
associated with the file, including current data sufficient 
to address the merits of the veteran's claim.  Thus, the duty 
to assist has been met in this case.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  Cf. Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994), holding that all 
disabilities, including those arising out of a single disease 
entity, are to be rated separately under 38 C.F.R. § 4.25 
unless they constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.

Historically, service connection for residuals of shell 
fragment wound to the right hip and buttock was granted by RO 
decision in March 1970, and a 20 percent rating was assigned.  
That rating decision was based on the veteran's service 
medical records showing that he sustained a shell fragment 
wound to the right flank in Vietnam on October 23, 1967; he 
was hospitalized and the entrance wound was debrided; on 
October 26, a shrapnel was surgically removed from the right 
buttock; in November 1967, he was discharged from the 
hospital and found fit for full duty.  

On VA medical examination in January 1970, the veteran 
indicated that he was able to "get along well" after his 
one-month period of hospitalization due to shell fragment 
wound in October 1967, noting that he experienced 
intermittent pain in the right hip region and impairment 
involving the post-shell fragment scar.  On examination, he 
walked without a limp, performed knee-bend through a full 
range, but some guarding was evident on right hip motion 
beyond 90 degrees; in a flexed position, there was evidence 
of little puckering at the scars which were situated over the 
gluteus maximus and gluteus medius muscles; the main post-
shell fragment scar was posterior to the greater trochanter 
of the right hip, over the gluteus maximus insertions, 
measuring 4 inches in length and varying from 1/4-inch to 1-
inch in width; it was depressed by ?-inch, sensitive to deep 
pressure, and partially fixed; the scar for the removal of 
shell fragment was located directly above the shell fragment 
scar, in the area of the origins of the gluteus maximus and 
medius, just about at the junction of the two; it measured 2 
inches in length and was 1/4 to ? of an inch in width and was a 
little sensitive but not depressed or fixed; all muscles 
functioned well but the right Ober's sign was somewhat 
positive and some crepitus was noted on right hip movement; 
right thigh circumference was smaller than the left.  X-ray 
study of the pelvis did not reveal osseous or other 
abnormality.  Residuals of shell fragment wound to the right 
hip and buttock with post-operative removal of fragment were 
diagnosed.  

On VA medical examination in May 1983, the veteran reported 
experiencing an uncomfortable sensation in the right leg, 
right leg numbness and limping, and discomfort in sitting 
position.  On examination, there was no obvious evidence of 
limp or muscle atrophy; the right posterior buttock scar 
(post shell fragment) was tender and involved subcutaneous 
tissue defect; the post surgical scar was tender but not 
associated with subcutaneous defect; a third scar was noted 
in the right buttock area, but it was not tender.  Status 
post shrapnel wound to the right buttock was diagnosed.  

VA medical records from August 1993 to October 1994 reveal 
treatment associated with the veteran's residuals of shell 
fragment wound to the right hip and buttock, as manifested by 
painful right hip.  In August 1993, he noted the pain was at 
times excruciating and radiated to the lateral portion of the 
leg; X-ray study of the right hip and pelvis revealed no 
evidence of any shell fragments, or etiology of right hip 
pain.  In September 1993, he indicated that the severity of 
pain increased in the last few years.  August 1994 X-ray 
study of the right hip revealed no evidence of arthritis or 
shrapnel fragments in soft tissue.  

On VA medical examination in July 1995, it was indicated that 
the veteran's post-shell fragment injury scar was mildly 
depressed due to soft tissue loss, but it was well-healed and 
not productive of pain or tenderness; the post-surgical scar 
in the right hip area was mildly depressed due to soft tissue 
loss, and it was associated with mild pain and tenderness.

In July 1995, the veteran's supervisor indicated that the 
veteran walked with a noticeable limp.  

At a September 1995 RO hearing, the veteran testified that he 
had right hip discomfort on prolonged sitting, standing, and 
walking, intermittent weakness, instability, pain, and 
sensation impairment, all of which interfered with his 
ability to work and engage in physical activity.  He 
indicated that he received intermittent medical treatment for 
the right hip disability (approximately 4 times a year).  At 
that hearing, his spouse testified that the pain and 
impairment of his right hip disability had increased in 
severity over the years.  

On VA medical examination in October 1995, the veteran 
indicated that he had almost constant right hip pain, 
weakness, instability, impairing his ability to sleep and 
engage in physical activity.  On examination, he walked with 
a minimal limp; he was able to perform heel- and toe-walking; 
slight soft tissue loss was noted in the right outer buttock, 
at the entry wound, which was not productive of tenderness; 
there was a minor loss of subcutaneous soft tissue in the 
right posterior iliac wound where the shrapnel had been 
removed, and this area was tender to deep palpation; sensory 
examination was normal, deep tendon reflexes were active and 
symmetric, and there was no circulation impairment; muscle 
strength was normal; range of motion of the right hip was to 
75 degrees active flexion, to 15 degrees extension, and to 40 
degrees each internal and external rotation (described by the 
examiner as "within normal limits").  X-ray study of the 
right hip revealed no abnormality.  History of gunshot wound 
to the outer right buttock with shrapnel removal from the 
posterior right iliac region, with soft tissue loss and 
impairment of right hip motion, was diagnosed.  

On VA medical examination in December 1997, the veteran 
indicated that he experienced right hip/buttock pain, 
numbness, and instability, increasing on strenuous activity 
such as heavy lifting, and that he walked with a right-sided 
limp; he noted that he did not receive regular medical 
treatment for the right hip.  On examination, his gait was 
normal, and he was able to rise on heels and toes; there was 
a 2-inch long entrance wound scar in the lateral right 
buttock region and an inch long exit wound scar in the lower 
lateral lumbar/flank region; slight tenderness was noted 
between the entrance and exit wounds, and there was evidence 
of minimal muscle loss in the right buttock region; sensory 
examination and muscle strength were within normal limits; 
range of motion of the right hip was to 115 degrees flexion, 
to 15 degrees extension, to 40 degrees abduction, to 20 
degrees adduction, to 20 degrees internal rotation, and to 45 
degrees external rotation.  X-ray study of the right hip 
revealed no metallic foreign bodies and osseous structures 
were intact with very minimal osteoarthritic changes noted in 
the acetabulum.  Residuals of shell fragment wound to the 
right lateral buttock region with minimal muscle tissue 
damage was diagnosed.  It was indicated, following a review 
of the claims file, that functional impairment due to the 
right hip disability was very minimal and the degree of 
numbness was described as unquantifiable due to the 
subjective nature thereof.  

VA medical records from October 1994 to May 1999 reveal 
occasional treatment associated with the veteran's right hip 
pain.  During this period, degenerative and post traumatic 
arthritis of the right hip was diagnosed.  

Disability of the musculoskeletal system is primarily 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain, supported by adequate 
pathology, evidenced by visible behavior of a veteran on 
motion; weakness is as important as limitation of motion, and 
a part which becomes painful on use must be regarded as 
seriously disabled.  Factors considered in rating residual 
disability include less movement than normal, more movement 
than normal, weakened movement, excess fatigability, pain on 
movement, swelling, deformity or atrophy of disuse or 
incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic 
arthritis, Diagnostic Code 5003 provides that arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Codes 5200 et seq.), and that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

38 C.F.R. §§ 4.50, 4.51, 4.53, 4.54, 4.56 and 4.72 (1999), 
pertinent to the effects of missile and muscle injuries and 
setting out principle factors and symptoms such as weakness, 
undue fatigue-pain, incoordination, muscular fusing or 
scarring and joint involvement, are applicable to the 
veteran's increased rating claim (to the extent they apply to 
disability rating under Diagnostic Code 5317).

During pendency of this appeal, the rating criteria under 
which muscle injuries are evaluated were amended, effective 
July 3, 1997.  62 Fed. Reg. 30,235-240 (June 3, 1997) 
(codified at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-
5329; 38 C.F.R. §§ 4.47-4.54 and 4.72 were removed and 
reserved).  Consistent with the decision in Marcoux v. Brown, 
10 Vet. App. 3, (1996), holding that a liberalizing 
regulatory change during pendency of a claim must be applied 
if it is more favorable to the claimant, and if the Secretary 
has not enjoined retroactive application, Id. at 6, citing 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the version 
of the criteria for muscle injuries most favorable to the 
veteran must be applied.  

In this case, the defined purpose of the regulatory changes 
was to incorporate updates in medical terminology, advances 
in medical science, and to clarify ambiguous criteria.  The 
comments clarify that the changes were not intended to be 
substantive.  See 62 Fed. Reg. 30,235-237 (June 3, 1997).  
Nevertheless, the veteran was provided notice of the change 
in the regulations pertaining to the rating of muscle 
injuries (see August 1998 supplemental statement of the 
case).

Currently, the veteran's service-connected residuals of shell 
fragment wound to the right hip and buttock are rated under 
38 C.F.R. § 4.73, Diagnostic Code 5317, muscle group XVII 
injuries.  Muscle group XVII involves the pelvic girdle group 
2: (1) gluteus maximus; (2) gluteus medius; and (3) gluteus 
minimus; the stated function of the muscle group is extension 
of hip (gluteus maximus), abduction of thigh, elevation of 
opposite side of pelvis (gluteus medius and gluteus minimus), 
tension of fascia lata and iliotibial (Maissiat's band, 
acting with XIV, 6, in postural support of body steadying 
pelvis upon head of femur and condyles of femur on tibia 
(gluteus maximus)).  A 20 percent evaluation is currently 
assigned consistent with evidence of moderate injury to 
muscle group XVII.  If the injury is moderately severe, a 40 
percent rating will be assigned under the same diagnostic 
code; if the injury is severe, a 50 percent rating is of 
application.

38 C.F.R. § 4.56, evaluation of muscle disabilities, in 
effect since July 3, 1997, provides: (a) An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal; (b) A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged; (c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; (d) Under 
diagnostic codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  
(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  (A) X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  As 
indicated above, no substantive changes were made to 
38 C.F.R. § 3.56.

Based on the foregoing, the evidence supports separate 20 and 
10 percent ratings for the veteran's service-connected 
residuals of shell fragment wound to the right hip and 
buttock under Codes 5317 and 7804, respectively.  See 
Esteban, 6 Vet. App. 259 (1994).  As the clinical evidence of 
record reveals that right hip/buttock scarring (post-shrapnel 
entrance and post-shrapnel removal) is productive of pain and 
tenderness, a separate disability evaluation is warranted 
under Code 7804, superficial scars which are tender and 
painful on objective demonstration.  Id.  

The Board notes that although the presence of arthritis in 
the right hip is shown by the recent clinical evidence 
discussed above, the veteran's service-connected right 
hip/buttock disability is currently rated based on limitation 
of motion under Code 5317, and a compensable (20 percent) 
rating is assigned.  An additional disability rating under 
Code 5003 is not warranted based on objective evidence of 
arthritis.

As discussed above, the veteran's service medical records 
reveal that he sustained a shrapnel injury to the right 
hip/buttock area in service, but this was not a through and 
through injury; the shrapnel was surgically removed during 
in-service hospitalization, that he was hospitalized for less 
than a month, and that he was discharged from the hospital 
fit for full duty; there is no evidence of complications in 
the healing process; the evidence does not reveal that the 
injury was associated with bone or joint fractures. 

The evidence of record indicates that the veteran's service-
connected residuals of shell fragment wound to the right hip 
and buttock are productive of pain, mild muscle atrophy, and 
reduced range of motion, all of which interfere with his 
ability to perform physical activity.  However, he is not 
shown to require frequent or extensive medical treatment for 
the disability; most importantly, the nature and severity of 
the disability was evaluated on VA medical examination in 
December 1997, at which time the examiner opined (based on 
objective evidence of disability and the veteran's subjective 
complaints of pain and impairment) that the disability was 
productive of very minimal functional impairment. Thus, on 
consideration of both subjective complaints and objective 
evidence of the right hip and buttock disability, the Board 
concludes that the rating criteria for a rating in excess of 
the currently assigned 20 percent under Code 5317 have not 
been met.

The evidence of record does not reveal that the service-
connected residuals of shell fragment wound to the right hip 
and buttock are associated with ankylosis of the hip, that 
range of motion of the right thigh is limited to 20 degrees, 
that there is flail hip joint, or that the disability is 
associated with impairment of femur with fracture of shaft or 
anatomical neck of femur; thus, evaluation of the disability 
under Diagnostic Codes 5250, 5252, 5254, or 5255 is therefore 
inappropriate in this case.  

The current evidence does not reveal that the veteran's 
service-connected residuals of shell fragment wound to the 
right hip and buttock (muscle group XVII) cause him unusual 
or exceptional hardship such as to warrant application of 
38 C.F.R. § 3.321(b)(1).  Although the entirety of the 
evidence indicates that he experiences functional impairment 
associated with the right hip disability, he is not shown to 
have required frequent periods of hospitalization due the 
disability, and there is no indication that such disability 
currently causes him exceptional hardship in an employment 
setting; the disability is now rated consistent with evidence 
of moderate injury.  The rating of disabilities is based on 
average impairment of earning capacity in a civil occupation.  
38 U.S.C.A. § 1155.  In cases such as this, where there is no 
evidence of an unusual disability picture associated with the 
disability, application of 38 C.F.R. § 3.321(b)(1) in lieu of 
the regular rating criteria, is inappropriate.  See Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Separate disability ratings of 10 and 20 percent are granted 
for the veteran's residuals of shell fragment wound to the 
right hip and buttock, subject to the law and regulations 
governing the payment of monetary awards.



	(CONTINUED ON NEXT PAGE)


REMAND

By rating decision in August 1998, the RO denied the 
veteran's claim of service connection for left foot 
disability.  Timely notice of disagreement with regard to 
that matter was received from his accredited representative 
in August 1999, but a statement of the case (SOC) has not 
been issued to date.  As the veteran initiated a timely 
appeal under applicable regulations, the RO must issue him an 
SOC addressing the aforementioned issue.  See Holland v. 
Brown, 10 Vet. App. 433, 436 (1997) (vacating Board decision 
and remanding matter when VA failed to issue a SOC after 
claimant submitted timely NOD).  As no SOC appears to have 
been issued, the claim of service connection for left foot 
disability remains pending in appellate status, see 38 C.F.R. 
§ 3.160(c) (1999), and requires further action by the RO.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 19.26 (1999); see 
also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, to ensure full compliance with due process 
requirements, the claim of service connection for left foot 
disability is REMANDED for the following development:

If the RO has not already done so, it 
should issue an SOC to the veteran and 
his representative, addressing the issue 
of service connection for left foot 
disability, and including citation to 
all relevant law and regulation 
pertinent to the claim.  The veteran and 
his representative must be advised of 
the time limit in which to file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (1999).  Then, only if an 
appeal is timely perfected, should the 
issue be returned to the Board for 
further appellate consideration.

If the remaining benefit sought on appeal is not granted, the 
case should then be returned to the Board for further review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

